Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-13-00549-CV

                                      Ernest MUNGIA,
                                          Appellant

                                               v.

                             VIA METROPOLITAN TRANSIT,
                                      Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 380931
                           Honorable Irene Rios, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

        In accordance with this court’s opinion of this date, the judgment of the trial court is
REVERSED IN PART AND REMANDED. It is ORDERED that Ernest Mungia recover his costs
of this appeal from appellee VIA Metropolitan Transit.

       SIGNED April 9, 2014.


                                                _____________________________
                                                Catherine Stone, Chief Justice